Citation Nr: 1718295	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  13-19 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1. Entitlement to a disability rating in excess of 60 percent for left shoulder replacement, with residuals (excluding periods when a temporary total disability rating for convalescence is in effect).

2. Entitlement to extension of a temporary total disability rating beyond February 28, 2011.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Fitzgerald, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1977 to July 1984.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, that assigned a post-convalescence rating of 30 percent, effective February 28, 2011.      

During the course of the appeal, a July 2013 rating decision granted an increased evaluation of 60 percent for the Veteran's left shoulder condition, effective February 28, 2011, as well as permanent entitlement to individual unemployability effective February 28, 2011.  

The Veteran's claim was certified to the Board as an evaluation of left shoulder replacement with residuals, however, in a January 2012 phone call, the Veteran specifically objected to the termination of his temporary total disability rating.  As such, the Board recharacterized the issue on appeal as indicated.  

The Board has reviewed the electronic records maintained in both Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.


FINDINGS OF FACT

1. The Veteran's most recent prosthetic replacement of the left shoulder occurred in May 2009.

2.  Residuals of the May 2009 prosthetic replacement of the left shoulder manifest as severe, painful motion and weakness in the affected extremity.




CONCLUSIONS OF LAW

1. The criteria for a disability rating in excess of 60 percent for status post left total shoulder replacement are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5051 (2016).

2. The criteria for an extension of a temporary total rating for prosthetic replacement of the shoulder joint based on implantation of the prosthesis are not met.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.30, 4.71a, Diagnostic Code 5051 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions.
 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

VA's duty to notify was satisfied by letters in May 2011, June 2011, November 2011, and September 2012.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file, and the Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327 (a) (2016).

The Veteran has been afforded several VA examinations during the appeal period.  The Veteran was scheduled for VA examinations for his shoulder disability in May 2010, June 2010, November 2010, March 2011, May 2013, and October 2013.  The Veteran only appeared at the March 2011 examination.  While VA has a duty to assist the Veteran in the development of his claim, it is important that he make efforts to assist VA in gathering evidence relevant to his claim, to include reporting for a scheduled VA examination.  See Wood v. Derwinksi, 1 Vet. App. 190 (1991).  Given the RO actions and the Veteran's decision not to attend most of his scheduled VA examinations, the Board finds that VA has no remaining duty under the VCAA with regard to a medical examination and opinion in conjunction with these claims.  Thus, the Board finds that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  The claims will be adjudicated based on the evidence of record.

Additionally, neither the Veteran nor his representative identified any shortcomings in fulfilling VA's duty to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

For these reasons, the Board finds that VA has complied with the VCAA's notification and assistance requirements.

II. Increased Rating for Left Shoulder 

In a September 2008 VA examination, the Veteran reported that he is right handed.  Thus, the left shoulder is the minor joint.  

The Veteran underwent a biological left shoulder replacement on August 6, 2007 and the RO assigned a temporary total disability rating for convalescence under the provisions of 38 C.F.R. § 4.30.  On May 4, 2009, the Veteran underwent a revision and placement of a polyethylene total shoulder prostheses, and the RO continued the temporary total rating.  In March 2011, the RO assigned a post-convalescence rating of 30 percent, effective February 28, 2011, the date of a VA examination that evaluated the post-convalescence level of disability.     

The Veteran's left shoulder disability is currently evaluated under Diagnostic Code 5051.  Under this provision, a 100 percent evaluation is assigned for prosthetic replacement of the shoulder joint for one year following implantation of prosthesis.  38 C.F.R. § 4.71a, Diagnostic Code 5051.  

With chronic residuals consisting of severe, painful motion or weakness in the affected extremity, a 60 percent evaluation is assigned for the major extremity and a 50 percent evaluation for the minor extremity.  Id.  Intermediate degrees of residual weakness, pain or limitation of motion are to be rated by analogy to diagnostic codes 5200 and 5203.  Id.  The minimum rating that can be assigned is 30 percent for the major extremity and 20 percent for the minor extremity.  Id.

The Veteran attended a VA examination in March 2011 to assess the current state of his left shoulder following his shoulder replacement procedure.  The examiner noted tenderness, heat, and guarding of movement, but stated that there was no sign of edema, instability, abnormal movement, effusion, weakness, redness, deformity, malalignment or drainage.  Range of motion testing revealed flexion at 60 degrees, abduction at 60 degrees, external rotation at 15 degrees, and internal rotation at 20 degrees.  The Veteran had the same results after repetitive range of motion testing.  The Veteran also received an x-ray on his left shoulder that showed degenerative arthritic changes and evidence of glenohumeral joint replacement.  

November 2011 VA treatment records note constant severe pain at an occupational therapy consult.  In October 2012 VA treatment records, it is shown that the Veteran elected to have a left shoulder diagnostic arthroscopy procedure performed because of the severe chronic pain experienced following his shoulder replacement procedure.

In this case, the Veteran has been assigned the maximum, 60 percent rating assignable under Diagnostic Code 5051, given that the disability affects his dominant extremity.

The Board has also considered other potentially applicable diagnostic codes; however, the Veteran's status post left shoulder replacement, is not shown to involve any other factor that would warrant evaluation of the disability under any other provisions of the rating schedule.  While Diagnostic Code 5202 provides for an 80 percent evaluation when there is loss of head of the humerus (flail shoulder) in the minor extremity, a February 2011 magnetic resonance image showed that the humerus was replaced as part of the prostheses.  Diagnostic Codes 5200, 5201, and 5203 for scapulohumeral articulation, limitation of motion of the arm, and impairment of the clavicle or scapula do not provide for ratings in excess of 60 percent.  There is also no indication that the disability would be equally well served by an amputation with suitable full arm prosthesis, and the scarring associated with left shoulder surgery has been shown to be not productive of impairment.

The Board has also considered the Veteran's statements regarding the severity of his left shoulder symptoms.  Certainly, as a lay person, the Veteran is competent to attest to physical symptoms that he experiences, such as persistent shoulder pain.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, neither the medical evidence nor the lay evidence suggests that an evaluation in excess of 60 percent is warranted.  
 
III.  Extension of Temporary Total Rating Beyond February 28, 2011

From August 6, 2007 through February 28, 2011, the Veteran received a temporary 100 percent disability rating under 38 C.F.R. § 4.71a, Diagnostic code 5051, and under the provisionis of 38 C.F.R. § 4.30 following the implantation of a left shoulder prosthesis.  The Veteran contends that his temporary 100 percent rating should be extended.

Temporary total ratings will be assigned from the date of hospital admission and continue for 1, 2, or 3 months from the first day of the month following hospital discharge when treatment of a service-connected disability results in: (1) Surgery (including outpatient surgery after March 1, 1989) necessitating at least one month of convalescence; (2) Surgery with severe postoperative residuals such as incompletely healed surgical wounds, recent amputation stumps, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or (3) Immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. §  4.30 (a).

Total ratings for convalescence may be extended for one, two, or three months beyond the initial three months for any of the three reasons set forth above.  38 C.F.R. § 4.30 (b)(1).  Extensions of one or more months up to six months beyond the initial six months period may be made for reasons (2) or (3) above upon approval of the Veterans Service Center Manager.  Id. at (b)(2).

As noted above, under Diagnostic Code 5051, a 100 percent rating is assigned for one year following implantation of prosthesis, for either the major or minor upper extremity.  After surgery, Diagnostic Code 5051 provides that with chronic residuals consisting of severe, painful motion or weakness in the affected extremity, a 50 percent rating is assigned for the minor arm.  With intermediate degrees with residual weakness, pain or limitation of motion, the disability is rated by analogy to diagnostic codes 5200 and 5203.  Under this code, the minimum rating for the minor arm is 20 percent.  Note 1: The 100 percent rating for 1 year following implantation of prosthesis will commence after initial grant of the 1-month total rating assigned under 38 C.F.R. §  4.30 following hospital discharge.

The Court has determined that the inability to return to any employment would, in fact, show a need for continuing convalescence under 38 C.F.R. § 4.30.  Seals v. Brown, 8 Vet. App. 29 (1995); Felden v. West, 11 Vet. App. 427, 430 (1998).  However, in the present case, the Veteran has been unemployed since 2006, and was awarded permanent entitlement to a total disability rating based on individual unemployability (TDIU) in a July 2013 rating decision.  The decision awarded TDIU permanently because the evidence demonstrated that the Veteran's usual occupation was severely affected by his service connected left shoulder prosthesis, status post rotator cuff injury, status post arthroscopies, with scars and degenerative arthritis and decreased mobility.  

The 100 percent disability rating is only warranted for a maximum of thirteen months following prosthetic replacement of the shoulder.  Because the most recent prosthetic replacement of the left shoulder took place more than thirteen months ago, in May 2009, the 100 percent temporary total disability evaluation is not warranted.  Id.  

In a December 2016 brief to the Board, the Veteran's representative contended that the reduction in rating was illegal, citing 38 C.F.R. § 3.343 and 3.105 because material improvement under ordinary conditions of life were not shown and because notice requirements were not followed.  However, 38 C.F.R. § 3.343 addresses ratings assigned other than because of hospital or surgical treatment.  Here, the temporary total rating was assigned under 38 C.F.R. § 4.30 for convalescence following surgery as noted above and the criteria of 38 C.F.R. § 3.105 do not apply.  

The Board has considered the doctrine of reasonable doubt; however, because the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application, and the appeal is denied.  See, Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107 (b).

IV. Extra-Schedular Consideration

Entitlement to extra-schedular consideration was raised by the Veteran's representative in a March 2016 brief to the Board.  

As to consideration of referral for an extra-schedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  

If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

The discussion above reflects that the symptomatology associated with the Veteran's left shoulder disability is fully contemplated by the applicable rating criteria.  The symptomatology reported by the Veteran including severe painful motion and weakness and shown on examination is contemplated by the rating criteria used to assign disability evaluations, and there is no characteristic or manifestation shown that is outside the purview of the applicable rating criteria or is so exceptional as to render the criteria in applicable.  All potentially relevant rating codes have been considered and evaluated.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is therefore not required.  

The evidence of record certainly shows that the Veteran's disabilities have impacted his ability to work.  However, the level of interference shown is contemplated by the TDIU evaluation already assigned to the Veteran.  The TDIU was assigned because of the residual shoulder disability and associated scars.  The available scheduler evaluation for this service-connected disability is adequate.  Referral for extra-scheduler consideration is not warranted.  See VAOPGCPREC 6-96.  
Further inquiry into extra-scheduler consideration is moot.  See Thun, 22 Vet. App. at 115.  As provided above, the Veteran filed a formal TDIU claim which was granted in a July 2013 rating decision.  The RO based the grant on the Veteran's service connected status post left shoulder replacement residuals.  



ORDER

Entitlement to a rating in excess of 60 percent for status post left shoulder replacement is denied.

Entitlement to an extension of a temporary total disability evaluation for convalescence following surgery beyond February 28, 2011 is denied



____________________________________________
J.W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


